Case 19-13273-VFP Doc 294-1 Filed 08/20/19 Entered 08/20/19 17:00:16                          Desc
                 Certification in Support of Motion Page 1 of 2


UNITED STATES DEPARTMENT OF JUSTICE
OFFICE OF THE UNITED STATES TRUSTEE
ANDREW R. VARA
ACTING UNITED STATES TRUSTEE, REGION 3
Benjamin Teich, Esquire
One Newark Center, Suite 2100
Newark, NJ 07102
Telephone: (973) 645-3014
Email: Benjamin.Teich@usdoj.gov

                       UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF NEW JERSEY
___________________________________
                                       : Case No. 19-13273 (VFP)
In re:                                 :
                                       : Chapter 11
Immune Pharmaceuticals, Inc.,          :
                                       : The Honorable Vincent F. Papalia
                                       :
                                       : Hearing Date: September 17, 2019 at 10:00 a.m.
Debtor.                                :
___________________________________ :

CERTIFICATION OF TINA OPPELT, PARALEGAL, IN SUPPORT OF THE MOTION
OF THE ACTING UNITED STATES TRUSTEE FOR AN ORDER CONVERTING THE
  CASE TO CHAPTER 7 OR, IN THE ALTERNATIVE, DISMISSING THE CASE,
                    PURSUANT TO 11 U.S.C. § 1112(b)

       I, Tina Oppelt, of full age, hereby declare under penalty of perjury, pursuant to 28 U.S.C.

§ 1746, as follows:


       1.      I am a Paralegal for the Office of the United States Trustee in Newark, New

Jersey and I have full knowledge of the facts set forth herein

       2.      On February 17, 2019 (the “Petition Date”), Immune Pharmaceuticals, Inc., (the

“Debtor”), filed a voluntary petition for relief under chapter 11 of title 11, United States Code.

See Docket Entry 1

       3.      Since the Petition Date, the Debtor has remained in possession of its property and

management of its affairs.
Case 19-13273-VFP Doc 294-1 Filed 08/20/19 Entered 08/20/19 17:00:16                         Desc
                 Certification in Support of Motion Page 2 of 2


       4.     As of the date of this Certification, the Debtor has failed to file monthly operating

reports for the months of April 2019 through July 2019.

       I certify under penalty of perjury that the forgoing is true and correct.




                                              Respectfully submitted,

                                              ANDREW R. VARA
                                              ACTING UNITED STATES TRUSTEE
                                              REGION 3

                                              By: /s/ Tina Oppelt
                                                     Tina Oppelt
                                                     Paralegal
DATED: August 20, 2019
